Citation Nr: 0842289	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-33 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a right above-the-knee 
amputation as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran had active service from May 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision in 
which the RO denied the veteran compensation benefits,  under 
38 U.S.C.A. § 1151, for a right above-the-knee amputation due 
to chronic, severe peripheral vascular disease (PVD).  The 
veteran filed a notice of disagreement (NOD) in October 2005, 
and the RO issued a statement of the case (SOC) in September 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in October 2006.

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted additional evidence to the Board, along with a 
waiver of RO review.  The Board accepts this additional 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. §§ 20.800, 20.1304 (2008).

In September 2008, the veteran submitted additional evidence 
to the Board, along with a waiver of RO review.  The Board 
also accepts this additional evidence for inclusion in the 
record on appeal.  Id..


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The competent, probative medical evidence addressing the 
question of whether the veteran's right above-the-knee 
amputation is due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA physicians, or that it was due to an event not 
reasonably foreseeable, in connection with VA medical 
treatment does not support the claim.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a right above-the-knee 
amputation as a result of VA medical treatment, are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2005 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
as well as what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
veteran to submit any evidence in his possession pertinent to 
the claim (pursuant to Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The August 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the above letter.  Hence, the February 2005 letter-which 
meets Pelegrini's content of notice requirements-also meets 
the VCAA's timing of notice requirement.  

The Board notes that the veteran has not been provided 
specific notice regarding  VA's assignment of disability 
ratings and effective dates.  However, because the Board's 
decision herein denies the claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, no 
disability rating or effective date is being, or will be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's post-service VA hospital and outpatient treatment 
records, a VA examination report, and a medical pinion with 
addendum a physician with the VA Veterans Health 
Administration (VHA).  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing as well as various written statements provided 
by the veteran and by his representative, on his behalf, 
including Internet articles.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield  v. Nicholson, 20 Vet. App. 537, 543 
(2006)  (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

The veteran filed his claim for section 1151 compensation 
benefits in November 2004.

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2008).

In September 2004, the regulation implementing the provisions 
of 38 U.S.C.A. § 1151 changed.  Such claims previously were 
adjudicated under 38 C.F.R. § 3.358.  However, VA 
subsequently promulgated 38 C.F.R. § 3.361 to implement the 
provisions of the revised statute; this regulation, also 
applicable to claims for compensation benefits, pursuant to 
38 U.S.C.A. § 1151, filed on or after October 1, 1997, is 
effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 
(Aug. 3, 2004).  In this case, the veteran filed his claim 
after the September 2004 regulation change.  As such, in the 
September 2006 SOC, the RO properly applied the provisions of 
amended 38 U.S.C.A. § 1151 and also listed the provisions of 
38 C.F.R. § 3.361.  

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination has stopped. VA 
considers each involved body part separately.  See 38 C.F.R. 
§ 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) 
(2008).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent.  
See 38 C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, must be denied.

A January 10, 2003 VA urgent care note reflects that the 
veteran presented with pain at the prosthetic site in the 
right lower extremity where he had a partial resection of the 
foot two years ago.  The veteran reported a history of 
circulatory compromise status post left above-the-knee 
amputation and of hospitalization one year ago with an 
extended stay for MRSA (Methicillin-resistant Staphylococcus 
aureus), cellulitis, and osteoarthritis.  The assessment was 
cellulitis and a culture was taken to rule out MRSA.  An 
appointment with the Surgery Clinic was made.

A January 15, 2003 VA progress note reflects that the culture 
revealed no growth after 48 hours and that the veteran was 
informed via telephone.  The note also reflects that he 
completed a Z pack (antibiotics) given in the emergency room.

A January 22, 2003 VA progress note reflects a history of PVD 
(peripheral vascular disease) status post old left above-the-
knee amputation and Symes amputation of the right foot in 
November 2000.  The veteran reported that the drainage had 
somewhat resolved.  The physician noted the Z pack and 
negative culture, assessed the veteran with recurrent 
cellulitis, and recommended antibiotics for 10 days.

A March 7, 2003 VA report of home health certification and 
plan of care reflects a diagnosis of a non-healing wound.

An April 2, 2003 VA urgent care note reflects complaints of 
swelling of the right stump and of an ulcer with a purulent 
discharge.  The diagnosis was cellulitis of the right stump 
with ulcer, and the plan was to obtain laboratory studies and 
a culture of the area.  A surgical note later that day 
reflects that the veteran had his foot amputation in 2000 
secondary to his PVD.

An April 7, 2003 VA surgery consult note reflects a history 
of left above-the-knee amputation and right metatarsal 
disarticulation with bilateral revascularization and with 
chronic MRSA infection status post 58 days of vancomycin 
within a year.  The veteran presented with cellulitis and an 
open wound of the right stump, and it was noted that he had 
failed two separate courses of oral antibiotics.  A culture 
was taken for MRSA.  The assessment was status post bilateral 
revascularization procedures with right stump, MRSA, and 
cellulitis.  The veteran was advised that amputation is 
likely the only option given the physical signs of ischemia 
but it was decided to attempt outpatient therapy with 
linezolid (antibiotics) for two weeks.

An April 14, 2003 VA surgery clinic note, prepared by a 
student and co-signed by a staff surgeon, reflects that the 
veteran presented with a right foot amputation at the ankle 
and a left above-the-knee amputation to evaluate his right 
foot, which has been an open, painful wound since January 
22nd.  The veteran reported an increase in fluid and swelling 
three weeks earlier accompanied by the formation of black 
poorly healing scabs on the sole of his foot.  The veteran 
was noted as having a history of MRSA and being very 
knowledgeable about his state of health.  The student stated 
that the veteran has signs and symptoms consistent with 
osteomyelitis secondary to MRSA in the right ankle and 
probably in the left hip.  The plan was to obtain a bone 
scan, x-rays of the right ankle and hip, and a culture of the 
right ankle wound, and direct admission on April 21st.

An April 21, 2003 VA student note, co-signed by a staff 
surgeon, indicates  that the veteran has PVD and was being 
admitted for a MRSA-infected, open, ulcerated lesion on the 
right foot.  The veteran reported undergoing a partial right 
foot amputation secondary to gangrene in November 2000 and 
reiterated that his right foot has been an open, painful 
wound since January 22nd.  

An April 29, 2003 VA infectious disease consult note reflects 
that the veteran was admitted to attempt treatment of 
secondary infection of a chronic right lower extremity stump 
wound.  It was noted that the veteran had failed two 
outpatient oral courses directed toward MRSA and that he was 
presently on IV (intravenous) vancomycin (antibiotic).  
Examination suggested underlying PVD/ischemia.  The physician 
noted a lack of acute infectious findings, which indicates 
that the MRSA is only secondary to the underlying PVD, but 
nonetheless agreed with applying antimicrobial therapy 
directed toward MRSA.  

A May 2003 VA discharge summary reflects that the veteran has 
a history of PVD and was admitted on April 21st for treatment 
of right lower extremity cellulitis associated with an open 
ulcer of the right transmet stump.  The veteran reported 
increased pain and erythema the week prior to admission, and 
he was noted as a MRSA carrier who began treatment for this 
wound in January and was recently treated with a course of 
linezolid.  The veteran's past medical history was noted as 
PVD, HTN, and MRSA; and his past surgical history was noted 
as left above-the-knee amputation in January 2001 and a right 
transmet amputation in November 2000.  The veteran was 
admitted for wound care, IV antibiotics, and workup for 
possible osteomyelitis.  An April 24th bone scan was reported 
as equivocal for the presence of osteomyelitis but the 
veteran's clinical presentation was felt to support the 
diagnosis.  An April 30th MRI showed evidence of 
osteomyelitis of the right talus.  The cellulitis showed 
marked improvement and the veteran was ready for discharge.  

Am addendum to the discharge  summary dated later in May 2003 
reflects that long discussions have been held with the 
veteran regarding his relatively poor prognosis for clearing 
his osteomyelitis with antibiotic therapy given his 
significant vascular disease.  The veteran was adamantly 
opposed to surgical treatment, including further amputation, 
at that time and expressed understanding of the likely course 
of this disease.  In accord with the veteran's wishes, 
aggressive IV therapy for his osteomyelitis was initiated.

An August 2004 VA discharge summary notes  a history of right 
toe/foot amputation with MRSA infection and cellulitis, as 
well as a history of severe PVD. A right below-the-knee 
amputation was performed on August 4th, followed by a right 
above-the-knee amputation on August 13th.  Informed consent 
for both procedures was obtained.

An August 2006 VA examination report reflects the examiner's 
review of the veteran's claims file, noting that the veteran 
has severe PVD, was closely followed in the General Surgery 
Clinic at the Salem VA Medical Center (VAMC), developed 
osteomyelitis and cellulitis in the right lower leg and foot, 
wished to delay amputation in hopes that antimicrobial and 
other pharmacologic therapy would decrease the need for 
amputation, and that an above-the-knee amputation was used to 
assure adequate healing when the veteran agreed to 
amputation.  The examiner opined that the veteran's need for 
an above-the-knee amputation of the right leg was most 
affected by his PVD and not by any delay or physician denial.  
The examiner further opined that any delay or denial more 
likely than not had no impact on the veteran's eventual 
outcome of the above-the-knee amputation.

In January 2008, the Board requested a VHA medicalopinion.  

The  March 2008 response of  the VHA physician providing the 
opinion  noted the veteran's medical history, including a 
diagnosis of PVD in February 2000; amputation of the first 
metatarsal in November 2000; amputation of the left foot 
followed by an above-the-knee amputation of the left lower 
extremity, treatment for MRSA, and complaints of not being 
treated enough for MRSA in November 2001; complaints of 
drainage and pain of the right stump in January 2003, at 
which time a culture was taken for MRSA and the veteran was 
given a Z pack and later diagnosed with cellulitis; diagnoses 
of MRSA and cellulitis, administration of 58 days of IV 
vancomycin, and a recommendation of amputation due to 
ischemia in April 2003, at which time the veteran was given 
an antibiotic for 10 days followed by linezolid 600mg a day 
for two weeks; admission for osteomyelitis on April 21, 2003, 
at which time the wound was debrided and IV vancomycin was 
started; a lack of acute infectious findings but the start of 
rifampin (antibiotic) on April 29, 2003; May and June 2003 
MRI findings of acute osteomyelitis of the right talus with a 
soft tissue defect; a plan to step down from IV vancomycin to 
oral vancomycin in June 2003; a July 2003 bone scan 
suggestive of osteomyelitis performed after 40 plus days of 
IV vancomycin; an August 2003 MRI showing substantial 
improvement in osteomyelitis of the right talus; incision and 
drainage of the right foot in February 2004; a February 2004 
MRI showing changes of the cortex of the shaft of the femur 
indicating osteomyelitis; debridement and antibiotics in June 
2004; the veteran's decision to undergo a below the knee 
amputation in July 2004; a below the knee amputation of the 
right lower extremity on August 9, 2004 although an above-
the-knee amputation was strongly advised; and an above-the-
knee amputation on August 20, 2004.  Based o these facts, the 
physician opined that inadequate medical care or inadequate 
treatment for MRSA, skin, soft tissue, or bone infection did 
not lead to amputation.  He stated that infection is usually 
a secondary phenomenon of broken, ulcerated, under-perfused 
tissues, as in this case.

In a July 2008 addendum to his pior opinion, the VHA 
physician stated that the right stump wound led to 
amputation, the veteran had PVD and a history of a previous 
above-the-knee amputation of the left lower extremity, the 
veteran was identified as being infected with MRSA and 
treated with antibiotics, and the veteran was evaluated by 
Surgery.  He then opined that diagnosing MRSA earlier would 
not likely have prevented the right lower extremity 
amputation or the above-the-knee amputation.

The veteran contends that VA's delay and mistreatment of his 
MRSA and osteomyelitis directly caused the deterioration of 
the bone and soft tissue of his right lower leg resulting in 
the right above-the-knee amputation.  He also asserts that 
the infusion of Ringer's lactate in the recovery room on June 
30, 2004 caused the sudden break-down of the soft tissue of 
his right lower leg.

Initially, the Board notes that the veteran has suffered 
additional disability-a right above-the-knee amputation.  
See 38 C.F.R. § 3.631(b).  However, the Board observes that, 
as early as April 7, 2003, within three months of the 
veteran's first presentation to the emergency room on January 
10, 2003, a VA surgeon had advised him that amputation was 
likely the only option given the physical signs of ischemia.  
Thus, amputation of the veteran's right leg was reasonably 
foreseeable even at that time.  See 38 C.F.R. § 3.361(d)(2).  
In addition, the August 2006 VA examiner opined that the need 
for an above-the-knee amputation of the right leg was most 
affected by PVD and not by any delay or physician denial and 
that any delay or denial more likely than not had no impact 
on the eventual outcome of the above-the-knee amputation.  
Furthermore, the May 2008 VHA medical expert opined that 
inadequate medical care or inadequate treatment of the 
veteran's MRSA or osteomyelitis did not lead to amputation 
and that diagnosing MRSA earlier would not have prevented the 
lower extremity amputation or the above-the-knee amputation.  
Thus, both the VA examiner and the VHA medical expert 
essentially opined that the right above-the-knee amputation 
was reasonably foreseeable and that it was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination.  See id.; 38 C.F.R. § 3.361(d)(1).

The Board finds the above-cited August 2006 VA examiner's 
opinion and May 2008 VHA opinion with addendum probative of 
the medical nexus question, based as they were on 
consideration of the veteran's documented medical history and 
assertions.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence).  Hence, the 
only competent, probative opinions to address the 
relationship between the veteran's right above-the-knee 
amputation and VA medical treatment are not supportive of the 
claim, and the veteran has not presented, identified, or even 
alluded to the existence of a contrary medical opinion-one 
that, in fact, establishes a relationship between his right 
above-the-knee amputation and carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA physicians, or that it was due to an 
event not reasonably foreseeable.

In addition to the medical evidence discussed above, the 
Board has considered the claim in light of the Internet 
articles the veteran has submitted in support of the claim.  
However, none of these articles is specific to the veteran, 
and is not accompanied by a medical opinion supportive of his 
claim; hence, such evidence is not probative of the claim now 
on appeal.  Cf. Mattern v. West, 12 Vet. App. 222, 228 (1999) 
(holding that medical treatise evidence can provide important 
support when combined with an opinion of a medical 
professional).

The Board also has considered oral and written argument 
advanced by the veteran, and by his representative, on his 
behalf.  .  However, as indicated above, this claim turns on 
the medical matter of a medical relationship between the 
veteran's additional disability and VA medical treatment, a 
matter within the province of trained professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons without the appropriate medical training and 
expertise, neither the veteran nor his representative is 
competent to provide a probative (persuasive) opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a right above-the-knee 
amputation as a result of VA medical treatment, are not met, 
and the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a right above-the-knee 
amputation as a result of VA medical treatment, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


